Citation Nr: 1748083	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.  During the hearing, the Veteran waived RO consideration of the evidence he submitted in support of his claim since the most recent Supplemental Statement of Case (SSOC).


FINDINGS OF FACT

Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  See VA Form 9 entered in VBMS in February 2014.

The Veteran is service connected for lumbosacral strain rated at 40 percent; Achilles tendinitis right knee rated at 20 percent; right shoulder, left knee sprain, and tinnitus all rated at 10 percent; and depressive disorder rated at 70 percent.  The Veteran's combined evaluation is 90 percent effective June 28, 2010.  The Veteran has met the schedular percentage requirements for TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In his November 2010 VA Form 21-8940, the Veteran reported that he last worked in December 2009 and left his job as a result of his disabilities.  He reported that he had four years of high school education with no additional education or training.  See also February 2017 Hearing Transcript.  

In January 2012, the Veteran underwent VA examinations to determine the severity of his service-connected disabilities.  The examiner reviewed the Veteran's claims file and performed in-person examinations.  Regarding his thoracolumbar spine, right ankle Achilles tendonitis, left knee, and right shoulder sprain, the examiner noted that the Veteran experienced functional loss and/or functional impairment and had less movement than normal and pain on movement.  When under direct ROM, the Veteran's movements were hesitant, jerky, and resisted.  The examiner also noted that the Veteran experienced increased pain in his left knee.  The increased pain made walking beyond ten to fifteen minutes at a time more difficult.  The examiner noted that the Veteran's disabilities did not have an impact on the Veteran's ability to work. 

Regarding the depressive disorder, the examiner confirmed the diagnosis.  The examiner noted that the Veteran was capable of managing his own financial affairs.  However, the examiner noted that the Veteran experienced occupational and social impairment with efficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner further noted that the Veteran experienced, among other things, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and memory loss.  The examiner concluded that it is less likely than not (50/50 probability) that the Veteran's depressive disorder symptomatology render him unable to secure and maintain employment.  

The Veteran's VA psychiatrist stated that the Veteran's major depression has rendered the Veteran unemployable.  See Medical Treatment Record-Government Facility entered in VBMS on May 2017, page 1.  

During his February 2017 videoconference hearing, the Veteran stated that his service-connected disabilities affected him on a daily basis.  He was taking oxycodone for his back and being administered injections for his ankle and knee pain.  See also Medical Treatment Record-Non Government Facility entered in VBMS in May 2017.  Additionally, the Veteran stated that, since 2013, the VA determined that because of the Veteran's disabilities, the Veteran needed a caregiver to help transport him to his medical appointments, ensure that he took his medication, prepare his meals, and help with laundry and other chores around the house.  See Videoconference Hearing Transcript.  

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations the VA examiner and psychiatrist described regarding the Veteran's depressive disorder, the Board finds that the Veteran's service-connected depressive disorder and other disabilities would likely prevent him from obtaining and maintaining substantially gainful employment.  


ORDER

Entitlement to TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


